The opinion of the court was delivered,
by Ag-new, J.
In the numerous cases arising under the bounty laws, it has been invariably held that it was not the intent of the legislature to create a municipal liability, or to validate loans or advances of money to procure volunteers upon any authority or understanding of private parties. The agreement or authority must proceed from the corporate or public officers: Tyson v. Halifax Township, 1 P. F. Smith 9; West Donegal Township v. Oldweiler, 5 Id. 257; Keasy v. Bricker, 10 Id. 9. That principle rules this case. The- money claimed as expenses was paid out of the subscription-money raised by the citizens. Rebert, the person who attended to the business and paid out the money, was appointed by a committee of the citizens who raised the money. His authority came from the township meeting, and not from the school board, as such; and the bill was made up of travelling expenses, lodging, boarding and discount on money. The expenditure was therefore not ;made upon the authority or agreement of the corporate authorities, but was incurred in ease of the citizens themselves by their voluntary act. The authorities cited to justify a liberal construction of the bounty laws, so as to cover expenses, might perhaps apply to the expenses incurred by the school directors themselves in the actual execution of their duties in reference to the payment of bounties, but not to payments or expenses voluntarily incurred by the citizens themselves, or their agents. The expense must savor of official character — something pertaining to the performance of an official function, if allowable at all.
Judgment affirmed.